DETAILED ACTION

Drawings
The drawings are objected to because some of the lines in the figures are not uniformly thick and well defined and some of the reference numerals are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not directed to the invention since it is a device for deployment and recovery of a track, rather than the track itself, which is claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it includes legal phraseology (“means”) and because “is provided” (line 2) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “it” (claim 12, line 3) must be replaced by a recitation of a specific element, due to the equivocal nature of the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owegeser (U.S. Patent Application Publication 2014/0291433).
	Owegeser discloses a system including an arcuate guide member (21) coupled (via axle 211, for example) to retaining means (22).  Regarding the recitation of “detachably,” because the components could be detached from one another, even if not specifically intended to be detached, this recitation is met.  The guide member and retaining means define a receiving volume (200).  The guide member and retaining means are arranged to contact a roll along respective arcuate ranges (Figure 1, for example).  The guide member (21) and retaining means (22) are movable such that a they can be positioned in a plurality of positions having a plurality of diameters (Figure 1, for example).
	Regarding claim 2, there are rollers (30, 40).  Their arrangement meets the recitations of claim 3.
	Regarding claims 4 and 5, there is a substantially elongate mounting frame (50).  As with claim 1, because the components could be detached, these recitations are met.
	Regarding claims 6 and 7, there are opposite arms (Figure 2a, for example).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Owegeser (U.S. Patent Application Publication 2014/0291433), as applied above, and further in view of Denker et al. (U.S. Patent 7,182,287).
	Denker teaches a system having additional rollers (8, 9, 10) along arm portions (6, 7).  It would have been obvious to one of ordinary skill at the time of the invention to have used additional rollers as desired in order to handle a rollable material as desired, in accordance with the teaching of Denker and the purpose of both Owegeser and Denker.
	Owegeser includes a connection means/pivot point (211) and actuator (71, 72) as claimed.
	Regarding claim 12 Owegeser is configured such that contact in the manner recited is possible.
	Regarding claim 13, the rotatable roller is within the scope of a pivotally attached limiting member since rotation encompasses pivoting.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured the roller to be mounted on a separate pivotal member in order to facilitate manipulation of a particular material in a desired manner.
	There is an actuating member (41) for the limiting member.
	Regarding claim 15, the actuators (71, 72) bias against a rolled material in use.  It is unclear if the actuators meet the recitation of “resiliently,” since minimal discussion of these actuators are given; thereby leaving the configuration to one skilled in the art.  The examiner takes Official notice that it is known to use resilient elements (springs, for example) in actuators in order to effect actuation as desired.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Owegeser as claimed.
	Claims 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Owegeser (U.S. Patent Application Publication 2014/0291433), as applied above.
	Owegeser does not teach a strap; however, the examiner takes Official notice that it is known to use straps with rollable material in order to secure the roll.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a strap.
	Given the use of a strap, it would have been obvious to one of ordinary skill at the time of the invention to have configured the guides and drum in order to properly secure and store the strap, as is known in the art.
	Regarding method claims 21 and 22, it would have been obvious to one of ordinary skill at the time of the invention to have positioned and used Owegeser on a machine in order to deploy and recover material, as is the purpose of Owegeser.  Owegeser is capable of performing the steps, since all product claim recitations are met.  Because deployable/recoverable road coverings are known, it would have been obvious to one of ordinary skill at the time of the invention to have used Owegeser to perform the claims processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach roll handling devices having movable guide/retaining members and rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671